UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------X
                                         :
 SECURITIES AND EXCHAGE COMMISSION,      :
                                         :
                     Plaintiff,          :        19cv10796 (DLC)
                                         :
                -v-                      :             ORDER
                                         :
 INTERNATIONAL INVESTMENT GROUP, LLP,    :
                                         :
                     Defendant.          :
                                         :
 --------------------------------------- X

DENISE COTE, District Judge:

     On March 23, 2020, the parties filed a proposed final

consent judgment.    On March 24, the Court ordered that any

opposition to the proposed final consent judgment be filed by

March 27, 2020.     As no such opposition was filed, the Court

approved the proposed final consent judgment today.

Accordingly, it is hereby

     ORDERED that the parties shall file a status letter with

the Court on May 1, 2020.

     IT IS FURTHER ORDERED that nonparty Bank Leumi USA’s (“Bank

Leumi”) February 27, 2020 motion for partial relief from the
Judgment and Preliminary Asset Freeze Order of November 26, 2019

is terminated as moot.



Dated:   New York, New York
         March 30, 2020


                              ____________________________
                                       DENISE COTE
                              United States District Judge




                                2
